 In the Matter of YATES-AMERICAN MACHINE COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICIILTURALIMPLEMENT WORKERS OF AMERICA (CIO)Case No. R-3655.-Decided April 14, 194:2Jurisdiction:Machinery nIanufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition : employees in active militaryserviceeligible to vote subject to their appearance in person at polls notwithstandingstipulation of parties for their exclusion from unit ; election necessary.UnitAppropriate for Collective Bargaining:all productionand maintenanceemployees,of . the Company at the Beloit, Wisconsin,plant,, excluding clericaland" supervisory employees, and employees of the Company at the SouthBeloit,Illinois, plant.dlr.W. H. Arnold,of Beloit, Wis., for the Company.Mr. Lawrence Carlstrom,ofMilwaukee,Wis., andMr.HarryLe/inert,of Beloit,Wis., for the UAWA.Mr. J. W. Ramsey,of Rockford, Ill., for the IAM.Mr. D. H. Reynolds,of Milwaukee, Wis., for the IMFW.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOFTIIECASE.On January 19, 1942, International Union, United Automobile, Air-craft and Agricultural Implement Workers'of_America(CIO), hereincalled theUAWAfiled with the Regional Director for the TwelfthRegion (Milwaukee,Wisconsin)a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Yates-American Machine Company, Beloit, Wisconsin,herein called the Company,and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLaborRelations Act, 49 Stat.449, herein called the Act.On March12, 1942, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,-ofNational Labor Relations Board Rules and Regulations-Series 2,.asamended,ordered an investigation and authorized the Regional40 N. L.B. B., No. 93.1519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 13, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, and the UAWA;and upon International Association of. Machinists, Lodge No. 1139,A. F. of L., herein called the IAM, and International Molders andFoundry Workers of North America, herein called the IMFW, labororganizations claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on March 20,1942, at Beloit,Wisconsin, before Stephen M. Reynolds, the TrialExaminer duly designated by the Chief Trial Examiner. The Com=pany, the UAWA, the IAM, and the IMFW were represented andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on,the issues was afforded all parties.During the course of the hear-ing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYYates-American Machine Company, a Delaware corporation, is en-gaged in Beloit, Wisconsin, in the design,manufacture,assembly, sale,and 'distribution of woodworking machinery, including planers,sanders, matchers,lathes, saws,hobby tools for home use,and heat-transfer units, motors,tools, parts for such machinery,and industrialand automotive radiators.The Companypurchases and uses largequantities of raw materials,including steel, iron,tin, copper,steel andalloyed casts,panels, lumber paints, chemicals, nuts,bolts,screws,rivets, parts,motors, cores,and various other materials.It also pur-chases fabricated and manufactured parts and appliances for incor-poration in its finished products.Over 50 percent of the materialsused at the Beloit plant is obtained from points outside the State of,Wisconsin.During thefiscal year ending June 30, 1941,the Com-pany's total net sales of finished products from its Beloit plant ex-ceeded $1,000,000.Approximately 90 percent of such products wasshipped to points outside the State of Wisconsin.IL THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, (CIO), is a labor organizationadmitting to membership employees of the Company. YATES-AMERICAN MACHINE COMPANY521International Association of Machinists, Lodge No. 1139, and Inter-national Molders and Foundry. Workers of North America are labor,organizations affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about January 14, 1942, the UAWA requested the Companyto recognize it as the exclusive bargaining agent for the Company'semployees in the unit alleged by the UAWA to be appropriate, andclaimed to represent a majority of such employees.The Companyrefused'on the grounds that it questioned the UAWA's majority, andthat in the past it had been confronted by claims from other organi-zations that they represented a majority of such employees.A report prepared by the Regional Director introduced in evidenceat the hearing shows that the UAWA represents a substantial numberof employees in the Company in the unit hereinafter found to beappropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE, QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-V.THE APPROPRIATE UNITThe parties agree and we find that all production and maintenanceemployees of the Company at the Beloit, Wisconsin,plant, excluding3The Regional Director reportedthat the UAWApresented 405 authorization cards, 315of which were dated between August 1941 and March 1942;90 were undated.Of the405 cards submitted, 336 bear the apparently genuine signatures of persons whose namesappear on the Company's pay roll of January 17, 1942.Of the 336, 6 signatures appearto be duplicatesThe remaining 69 cards indicate that several of the signatories havebeen employed since January 17,1942As to the 90 undated cards, representatives' forthe UAWA aver that all cards have been signed since August 1, 1941. Of the 405 sub-mitted,68 are of employees of the foundry department.There are approximately 775employees in the alleged unitThe Regional Director further reported that the IAM and the IMFW refused to presentany evidence concerning their claims of representation of the employees of the Company.The IAM,however, offered its proof of membership at the hearing,which the Trial Exam-iner rules unnecessary sincethe UAWAstipulated that the IAM has a substantial interestand membership among the employees and that it had no objection to the IAM appearingon the ballot.The representative for the IMFW,during the hearing, stated for the recordthat his organization was relinquishing its jurisdiction to the IAM,and does not at thepresent time desire to participate in any election the Board may order. 522DECISIONS' OF NATIONAL' LABOR' RELATIONS' BOARDclerical`and' supervisory employees; and employees of 'the Companyat the South Beloit;'Illinois, plant, constitute a.unit appropriate forthe purposes of collective bargaining.We further find that-such.unitwill insure to employees of the Company the full benefit,of_their rightto self-organization and to collective bargaining and otherwise will1 -1effectuate the policies of the Act."\,VI.THE DETERMINATION OF REPRESENTATIVESWe find, that the ' question concerning representation which hasarisen can best be,resolved by an election by secret ballot.We shalldirect that those eligible to vote in the election shall be the employeeswithin the appropriate unit who were employed by the Companyduring the pay-roll period immediately preceding the date of ourDirection of Election herein, subject to the limitations and addition&set forth in said Direction.2Upon the basis of the,,findings of fact and upon the entirerecord in the case, the Board makes the following :-CONCLUSIONS OF LAW'l.A question affecting commerce has arisen concerning the repre-sentation of employees of Yates-American Machine Company, Beloit,Wisconsin, within the meaning of Section 9 (c) and Section 2 (6>and (7) of the National Labor Relations Act.12.All production and maintenance employees of the Company atthe Beloit,Wisconsin, plant, excluding clerical and supervisory em-ployees, and employees of the Company at the South Beloit, Illinois,plant, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of - the National Labor Rela-2The parties stipulated that employees in the active military service or training of theUnited States be "excluded from the unit."InMatter of Cudahy Packing Company v.Local 55, United PackinghouseWorkers ofAmerica, of Packinghouse Workers OrganizingCommittee,CIO(29 N. L. R. B 830),the Board enunc,ated the policy that employeesin the active military service or training of the United States should be eligible to vote eventhough such personswere notworking during the pay-roll period selected as determinativeof eligibility.InMatter of Wilson and Co , IncandPackinghouseWorkers OrganizingCommittee,Local No. 20, affiliated with the CIO(37 N L R B 944),the Board statedthat its administrative experience had demonstrated the impracticability of providing formail balloting for such persons, but reasserted the policy above mentioned,construing itto apply to those employees in the group who appear in person at the polls to cast a ballot.We shall,accordingly,deny effect to the stipulation insofar as it deprives persons in theservice of the rightto vote. YATES-AMERICAN MACHINE COMPANY'523-tions Act, 49 Stat. 449, and pursuant' to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,,as amended, it is.herebyDIRECTED that, as part of the investigation authorized by' the Boardto ascertain representatives for the purposes of collective- bargainingwith Yates-American Machine Company, Beloit, Wisconsin, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the" TwelfthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofYates-American Machine Company, Beloit, Wisconsin, at the Beloit,Wisconsin, plant, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such 'pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding clerical and super-visory employees, and employees of-the Company at the, South Beloit,Illinois,, plant, and those-employees who have since quit or been dis-charged for cause, to determine whether they desire- to be representedby International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America (C. I. 0.) or by InternationalAssociation of Machinists, Lodge No. 1139, A. F. of L., for the pur-poses of collective bargaining, or by neither. In the Matter of FATES-AMERICAN MACHINE COMPANYandINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OFAMERICA (CIO)Case No. R-365oCERTIFICATION OF REPRESENTATIVESMai 12, 1942On April 14, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding 1Pursuant to the Direction of Election, an election by secret ballot wascoifducted on Ap'r`il'24,1942, under the direction and supervision of theRegional Director for the Twelfth Region (Milwaukee, Wisconsin).On April 27, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies of whichwere duly served upon the parties.No objections to the conduct ofthe ballot or to the Election Report were filed by any of the parties.As to the balloting and the results thereof, the Regional Director-reported as follows :Total on eligibility list------------------------------------691Total ballots cast-----------------------------------------641Total ballots challenged-----------------------------------0Total kiianli ballots---------------------------------------2Total void ballots----------------------------------------0Total valid votes counted---------------------------------639Votes cast -for International Union, United Automobile, Air-craft -and Agricultural ImplementWorkers of America(CIO)-------------------------------------------------444Votes cast for International Association of Machinists, LodgeNo. 1139 (AFL)----------------------------------------66Votes cast for neither------------------------------------129By virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c)- of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIEDthat,International Union,United Automo-bile, Aircraft and Agricultural Implement Workers of America (CIO)140 N. L.R. B. 51940 N. L. R. B., No. 93a524 Y ATES-AMERICAN MACHINE COMPANY525,has been selected by a majority of all production and maintenanceemployees of Yates-American Machine Company, Beloit, Wisconsin,at the Beloit, Wisconsin plant, excluding clerical.and supervisory em-ployees and employees of the Company at the South Beloit, Illinois,plant, as their representative for the purposes of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the National:Labor Relations Act, International Union, United Automobile, Air-craft and Agricultural Implement Workers of Ameriea (CIO) is the,exclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.